Case 1:19-cv-00118-TH-KFG Document 27 Filed 08/02/21 Page 1 of 2 PageID #: 185




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ESSIE DAWAIN HOPKINS                             §

VS.                                              §       CIVIL ACTION NO. 1:19-CV-118

HENRY BROWN, ET AL.                              §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Essie Dawain Hopkins, a prisoner previously confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Dominic Akotor,

Rockella Neal, and Kaitlyn Vinson.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends granting the defendants’ motion for summary judgment.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 25) is ADOPTED.
Case 1:19-cv-00118-TH-KFG Document 27 Filed 08/02/21 Page 2 of 2 PageID #: 186




Defendants’ motion for summary judgment (document no. 23) is GRANTED. A final judgment

will be entered in this case in accordance with the Magistrate Judge’s recommendation.

       SIGNED this the 2 day of August, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               2
